Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeremy Mouzon seeks to appeal his sentence for carjacking, using and carrying a firearm during and in relation to a crime of violence, and possession of a firearm by a convicted felon. Mouzon was sentenced in 2005 to a term of 360 months’ imprisonment. On direct appeal, this court affirmed Mouzon’s convictions and sentence. United States v. Mouzon, 178 Fed.Appx.
*270193 (4th Cir.2006). In October 2012, Mouzon filed another notice of appeal of the criminal judgment. However, because we have previously affirmed this criminal judgment, we dismiss the appeal as dupli-cative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.